DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8) in the reply filed on 09/30/2022 is acknowledged. Accordingly claims 1-8 remained pending and claims 9-12 are withdrawn from further consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaguchi (WO 2005043741 A2).
RE claim 1, Sakaguchi teaches a structure for fixing a permanent magnet 20 (Figs.1-3) in a rotor core, the structure comprising: at least one magnet accommodation portion 16 into which at least one permanent magnet 20 is to be inserted; an internal hole 24b formed in an area adjacent to one end of the at least one magnet accommodation portion 16; and a pressing portion 26b provided between the at least one magnet accommodation portion 16 and the internal hole 24b, the pressing portion 26b configured to form a convex shape toward the at least one permanent magnet 20 and be in contact with the at least one permanent magnet 20 (Fig.3).

RE claim 2/1, Sakaguchi teaches one end of the at least one permanent magnet 20 that comes into contact with the pressing portion has right-angled edges (E) (see Fig.3). 

RE claim 3/1, Sakaguchi teaches the pressing portion 26b comprises: a contact portion (C) (annotated Fig.3 below) that comes into contact with one end of the at least one permanent magnet 20, and a non-contact portion (NC) that does not come into contact with the one end of the at least one permanent magnet 20, and the non-contact portion (NC) is an area that is closer to edges (E) of the at least one permanent magnet 20 than the contact portion (C).







[AltContent: textbox (E (edge))][AltContent: arrow][AltContent: textbox (NC (non-contact portion))][AltContent: arrow]
    PNG
    media_image1.png
    724
    796
    media_image1.png
    Greyscale






















[AltContent: arrow]
[AltContent: textbox (C (contact portion))]




RE claim 6/1, Sakaguchi teaches epoxy resin is not provided between one end of the at least one permanent magnet 20 and the pressing portion 26b (see Fig.3 for the pressing 26b contact directly with 20, i.e.: without resin).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi in view of Cirani (US 20130026872 A1).
RE claim 4/1, Sakaguchi has been discussed above. Sakaguchi does not teach the at least one permanent magnet comprises a pair of permanent magnets that is inserted into the at least one magnet accommodation portion.
Cirani teaches the at least one permanent magnet comprises a pair of permanent magnets 50, 52 that is inserted into the at least one magnet accommodation portion 194 (Fig.11). The segmented/divided segment can be easier and less costly to replace during the repair/maintenance of the machine.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirani by having the at least one permanent magnet comprises a pair of permanent magnets that is inserted into the at least one magnet accommodation portion, as taught by Schreiber, for the same reasons as discussed above.

RE claim 5/4, Sakaguchi in view of Cirani has been discussed above. Sakaguchi Sakaguchi in view of has further teaches first one end of the pair of the permanent magnets and a second end of the pair of the permanent magnets have right-angled edges (see Fig.11), wherein the one end of the pair of the permanent magnets come into contact with the pressing portions (discussed by Sakaguchi), and the other end of the pair of the permanent magnets come into contact with each other.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi in view of Takahashi et al. (US 2015/0137650).
RE claim 7/1, Sakaguchi has been discussed above. Sakaguchi does not teach the at least one magnet accommodation portion comprises two magnet accommodation portions provided in the rotor core, a partition formed in a portion of the rotor core is disposed between the two magnet accommodation portions, and the at least one permanent magnet includes a pair of permanent magnets, and the pair of permanent magnets are inserted in the two magnet accommodation portions, respectively.
Takahashi teaches the at least one magnet accommodation portion 25 comprises two magnet accommodation portions 25 provided in the rotor core 21, a partition 26 formed in a portion of the rotor core 21 is disposed between the two magnet accommodation portions 25, and the at least one permanent magnet 23 includes a pair of permanent magnets 23, and the pair of permanent magnets 23 are inserted in the two magnet accommodation portions 25 (Fig.6), respectively (Fig.6). With the above structure of the second rotor, the corresponding permanent magnet is held between the first and second supporting portions in the circumferential direction of the rotor core. Consequently, in operation, it is possible to disperse thermal stresses, which are repeatedly induced respectively in the first and second supporting portions by heat generated by the corresponding permanent magnet, respectively toward opposite sides in the circumferential direction, thereby ensuring high strength of the rotor core (¶ 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakaguchi by having the at least one magnet accommodation portion comprises two magnet accommodation portions provided in the rotor core, a partition formed in a portion of the rotor core is disposed between the two magnet accommodation portions, and the at least one permanent magnet includes a pair of permanent magnets, and the pair of permanent magnets are inserted in the two magnet accommodation portions, respectively, as taught by Takahashi, for the same reasons as discussed above.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. RE claim 8/7, the prior-art does not teach, inter alia, a first end of respective permanent magnets of the pair of the permanent magnets has rounded edges, and configured to come into contact the partition, and a second end of the respective permanent magnets has right-angled edges, and configured to come into contact with the pressing portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834